Citation Nr: 1453513	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  99-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for organic brain syndrome.  

2.  Entitlement to service connection for a stomach disability.  

3.  Entitlement to service connection for residuals of a spinal cord injury.  

4.  Entitlement to service connection for ulnar neuropathy, to include as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for prostatitis, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969 and in Reserve service, to include active duty for training (ACDUTRA) from August 1979 to December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in June 2001, July 2005, and February 2009. 

The Veteran testified before a Veterans Law Judge in February 2001 who has since retired.  Pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. §§ 20.707, 20.717, the Veteran was informed by letter dated in August 2011 of his right to attend a hearing before another Veterans Law Judge.  This letter informed the Veteran that if he did not respond in 30 days, the Board would assume that he did not want such a hearing.  As the Veteran did not respond to this letter, the Board proceeded to issue a decision on his appeal in February 2012.  The February 2012 Board decision denied all the claims on appeal.  

The Veteran appealed the February 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court) which, by a January 2014 Order, granted a January 2014 Joint Motion for Remand, vacating and remanding the issues of service connection for organic brain syndrome, a stomach disability, residuals of a spinal cord injury, ulnar neuropathy to include as secondary to Agent Orange exposure, and prostatitis, to include as secondary to Agent Orange exposure.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, which have been reviewed.  

The evidence on file raises the issue of service connection for prostate cancer; this undeveloped claim is referred to the RO for initial adjudication. 

The issues of service connection for a stomach disability, residuals of a spinal cord injury and ulnar neuropathy, to include as secondary to Agent Orange exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's organic brain syndrome is related to injuries incurred during his active service.  

2.  The Veteran's prostatitis was incurred during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for organic brain syndrome are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for prostatitis are met.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2014).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's currently diagnosed organic brain syndrome and prostatitis were incurred during his active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary artery spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Organic Brain Syndrome

With respect to the Veteran's claim for organic brain syndrome, the medical evidence of record, including private and VA medical records, reflects he has been diagnosed with this organic brain syndrome during the pendency of the appeal.  Service treatment records (STRs) reflect that the Veteran sustained several injuries including to the face and head, due to an automobile accident in August 1979 and he was treated for residuals of these injuries following the accident from 1979 to 1981.  A February 1981 private medical report reflects that the Veteran complained of diplopia, photophobia, chronic frontal and temporal headaches, memory loss, nausea, insomnia and loss of normal sensation from the base of the neck upwards and he was diagnosed with intermittent esotropia, left hypertropia, muscle contracture headaches, conversion reaction, reactive depression, life circumstance problem and facial pain of undetermined etiology.  In a December 1981 VA examination, the Veteran complained of cephalgia, facial pain, and headaches and was diagnosed with atypical fascial pain following multiple facial fractures from an in-service automobile accident and posttraumatic headaches secondary to a landmine injury in 1969.  In an April 1982 VA examination, the Veteran reported problems with double vision, headaches, facial pain, nausea, off balance and memory loss.  

VA medical records dated in 1988 and 1989 reflect medical evaluations which linked the Veteran's diagnosed organic brain syndrome to the in-service accident.  An April 1988 VA outpatient treatment report reflects a history of a motor vehicle accident in 1979 with residual organic brain syndrome.  A June 1988 VA hospital report reflects a diagnosis of motor vehicle accident in 1979 with head trauma and residual, questionable, organic brain syndrome.  In July 1988, the Veteran was evaluated as having a history of residual organic brain syndrome secondary to head trauma in 1979 from a motor vehicle accident.  An October 1989 VA hospital report reflects the Veteran was diagnosed with post-concussion syndrome, secondary to motor vehicle accident in 1979 with frontal lobe damage and organic personality disorder and headaches.  This report also notes the Veteran was admitted in September 1989 for a neurology evaluation which documented frontal lobe damage secondary to an old motor vehicle accident.  

Additional clinical evidence reflects medical histories and evaluations linking organic brain syndrome to the in-service accident.  In a September 1993 private medical report, a history of organic memory problems was noted as secondary to a severe head injury, which had been sustained years earlier while the Veteran was in the military.  In a July 1994 VA psychiatric hospital report, the Veteran was diagnosed with organic brain syndrome and his Axis III diagnosis included head injury in 1979, secondary to motor vehicle accident with subsequent multiple cranial palsies and diplopia.  The Veteran's history also included a notation of organic brain syndrome, status post head trauma in 1979, which left him with multiple cranial nerve palsies as well as gastroparesis and a seizure disorder.  In an April 1997 private psychological evaluation and a September 1997 letter, a private psychologist, L.C.S., Ph.D., indicated that the Veteran suffered from organic memory problems, secondary to a severe head injury sustained years ago while in the military service and he often overdosed on medication as a result of these memory problems.  

In a May 2007 VA examination, the examiner found that the Veteran did not have complaints consistent with organic brain syndrome and he denied having a claim for this disability.  Thereafter, a May 2010 VA examination reflects a diagnosis of mild traumatic brain injury and the examiner concluded that the Veteran had multiple head injuries during his active duty and after his discharge and that neuroimaging findings were consistent with long term alcohol use, namely a moderate degree of cerebellar atrophy.  The examiner opined that he could only speculate as to what specifically had caused the Veteran's memory problems. 

The Board finds that the Veteran's STRs and the post service private and VA medical evidence noted above, taken together, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has organic brain syndrome that is related to injuries sustained from a motor vehicle accident during active service.  Thus, service connection for organic brain syndrome is warranted.  38 C.F.R. §§ 3.102, 3.303 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Prostatitis

In regard to the Veteran's prostatitis, the medical evidence of record, including private and VA medical records and July 2009 and December 2010 VA examinations, reflects that the Veteran has a current diagnosis of prostatitis.  In addition, he was treated in service for dysuria and clear discharge in March 1968, at which time a physical examination revealed a somewhat tender prostate.  In a July 2009 VA examination, the Veteran was diagnosed with chronic prostatitis and the examiner found that prostatitis was at least as likely as not caused by or a result of the Veteran's active service.  She found the Veteran was noted to have a somewhat tender prostate in service during his active duty.  She also noted he had prophylactic treatment at times over the years, to more recent recurrent urinary tract infections.  The examiner noted that a boggy, tender prostate was noted during the current examination.  She found that, as this was more of a clinical diagnosis based on subjective symptoms described with painful ejaculation and sensation of rectal pain/pressure, the Veteran's symptoms could likely be traced back initially to presentation during military service when he appeared to have sexual partners, resulting in occurrence of this condition.  Thereafter, in a December 2010 VA examination of the skin, the same examiner who conducted the July 2009 VA examination provided an additional opinion regarding the Veteran's prostatitis.  Contrary to her earlier opinion, she concluded that there was no current evidence of prostatitis and the Veteran had residuals of treatment of prostate cancer and neurogenic bladder and therefore, prostatitis was not caused by or the result of active service.  

The Board finds that the Veteran's STRs, the post service medical evidence, and the July 2009 and December 2010 VA examinations and opinions, taken together, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a diagnosis of prostatitis that is directly related to his active service.  Thus, service connection for prostatitis is warranted.  38 C.F.R. §§ 3.102, 3.303 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for organic brain syndrome is granted.  

Service connection for prostatitis is granted.  


REMAND

The January 2014 Joint Motion found the Board's February 2012 decision regarding denial of service connection for a stomach disability, residuals of a spinal cord injury and ulnar neuropathy, to include as secondary to Agent Orange exposure, was deficient because it had relied upon the findings in a May 2011 VA examination of the stomach and the May 2007 and May 2010 VA examinations of the spinal cord injury and ulnar neuropathy, which the Joint Motion found were inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, per the January 2014 Joint Motion instructions and the January 2014 Court Order, new VA examinations and opinions are needed for the stomach disability, spinal cord injury and ulnar neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation examination concerning his claimed stomach disability.  The claims file, including a complete copy of this remand, are to be made available to and reviewed by the examiner in conjunction with the examination to determine the nature and etiology of the stomach disability.

In making this necessary determination, the examiner must remain mindful that the Veteran is competent to report certain events having occurred during his service and is competent to report on symptoms experienced and treatment provided since they are based on his firsthand knowledge.  The Board ultimately will also have to assess his credibility, as only then does his lay testimony ultimately have probative value.

The examiner is specifically asked to review:

(i) The STRs;

(ii).  The post-service private and VA medical records showing treatment for stomach disabilities, including gastroparesis; 

(iii).  The January 2014 Joint Motion for Remand, pointing out the problems with the previous May 2011 VA examination and opinion and why a new VA examination with opinion is necessary.  

The examiner is then asked to answer the following:  

(a) Specify the Veteran's current stomach diagnosis(es).

(b) Is it as likely as not (50 percent or greater probability) that the Veteran's current stomach disability was incurred during his active military service or is otherwise related to any disease, event, or injury during his service, especially as a residual of the August 1979 motor vehicle accident.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

2.  Schedule the Veteran for a VA compensation examination concerning his claimed residuals of a spinal cord injury.  The claims file, including a complete copy of this remand, are to be made available to and reviewed by the examiner in conjunction with the examination to determine the nature and etiology of the residuals of a spinal cord injury.

In making this necessary determination, the examiner must remain mindful that the Veteran is competent to report certain events having occurred during his service and is competent to report on symptoms experienced and treatment provided since they are based on his firsthand knowledge.  The Board ultimately will also have to assess his credibility, as only then does his lay testimony ultimately have probative value.

The examiner is specifically asked to review:

(i) The STRs;

(ii).  The post-service private and VA medical records showing treatment for any residuals of a spinal cord injury, including treatment of the neck and/or back; 

(iii).  The January 2014 Joint Motion for Remand, pointing out the problems with the previous May 2007 and May 2010 VA examinations and opinions and why a new VA examination with opinion is necessary.  

The examiner is then asked to answer the following:  

(a) Specify the diagnosis(es) of any current residuals of a spinal cord injury.

(b) Is it as likely as not (50 percent or greater probability) that the Veteran's current residuals of a spinal cord injury were incurred during his active military service or are otherwise related to any disease, event, or injury during his service, especially as a residual of the August 1979 motor vehicle accident.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

3.  Schedule the Veteran for a VA compensation examination concerning his claimed ulnar neuropathy.  The claims file, including a complete copy of this remand, are to be made available to and reviewed by the examiner in conjunction with the examination to determine the nature and etiology of the ulnar neuropathy.

In making this necessary determination, the examiner must remain mindful that the Veteran is competent to report certain events having occurred during his service and is competent to report on symptoms experienced and treatment provided since they are based on his firsthand knowledge.  The Board ultimately will also have to assess his credibility, as only then does his lay testimony ultimately have probative value.

The examiner is specifically asked to review:

(i) The STRs;

(ii).  The post-service private and VA medical records showing treatment for ulnar nerve disability, including ulnar nerve degeneration; 

(iii).  The January 2014 Joint Motion for Remand, pointing out the problems with the previous May 2007 and May 2010 VA examinations and opinions and why a new VA examination with opinion is necessary.  

The examiner is then asked to answer the following:  

(a) Specify the Veteran's current ulnar nerve diagnosis(es).

(b) Is it as likely as not (50 percent or greater probability) that the Veteran's current ulnar nerve disability was incurred during his active military service or is otherwise related to any disease, event, or injury during his service, especially as secondary to Agent Orange/herbicide exposure.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

4.  Ensure the examiners' opinions are responsive to these determinative issues of causation.  If not, return the reports for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


